DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-16, the prior art fails to teach accessing information that delineates at least one clinical target volume (CTV) and information that delineates at least one organ-at-risk (OAR) volume, wherein each said OAR volume comprises at least one sub-volume that is delineated based on spatial relationships between each said OAR volume and the CTV and the fsPTV for said each treatment field; determining a plurality of dose distributions comprising a dose distribution based on the nominal values and dose distributions based on the perturbations; and generating a dose prediction model for each said sub-volume, the model trained using the plurality of dose distributions as claimed in independent claims 1 and 9.
Regarding claims 17-20, the prior art fails to teach calculating dose-volume histograms for the radiation treatment plan using a plurality of dose prediction models, wherein the dose prediction models have associated therewith nominal values of parameters of the radiation treatment plan and perturbations of the nominal values, and wherein said calculating comprises: calculating a dose-volume histogram using the nominal values; and calculating dose-volume histograms using the perturbations; and generating objectives of the radiation treatment plan using the plurality of dose prediction models and based on the plurality of dose-volume histograms for the radiation treatment plan as claimed in independent claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fredriksson et al. (US 20180117357), Scholz (US 20130150646) and Olcott et al. (US 20210228907) teach radiation therapy treatment planning systems but fails to teach the allowable subject matter above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOON K SONG whose telephone number is (571)272-2494. The examiner can normally be reached M to Th 10am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOON K SONG/Primary Examiner, Art Unit 2884